UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA
____________________________________
                                       )
WALTER W. LANCASTER,                   )
                                       )
                       Plaintiff,      )
                                       )
        v.                             )            Civil Action No. 10-0940 (ABJ)
                                       )
DAVITA VANCE-COOKS,                    )
Acting Public Printer, U.S. Government )
Printing Office,                       )
                                       )
                       Defendant.      )
____________________________________)


                                MEMORANDUM OPINION

       Plaintiff Walter Lancaster sues his employer, the United States Government Printing

Office (“GPO”), under the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., as amended

(“Title VII”). Compl. [Dkt. #1]. Lancaster, who worked as a forklift power truck operator for

the GPO, claims that the GPO subjected him to: retaliation for seeking to enforce his rights

under Title VII, a hostile work environment, and discrimination. Compl. ¶¶ 1, 56–65. His

complaint describes a number of incidents that he alleges occurred over a three year period.

Before the Court is defendant’s motion to dismiss the complaint or for summary judgment,

Def.’s Mot. to Dismiss or for Summ. J. (“Def.’s Mot.”) and Mem. in Supp. of Def.’s Mot.

(“Def.’s Mem.”) [Dkt. # 30], which Lancaster opposes, Pl.’s Opp. to Def.’s Mot. to Dismiss or

for Summ. J. [Dkt. # 34] (“Pl.’s Opp.”). Upon consideration of the record of this case, the Court

will grant defendant’s motion. The work place grievances recounted in the complaint do not add

up to a hostile work environment, and plaintiff has been unable to show that any adverse

employment actions he experienced were prompted by discrimination or retaliation.


                                               1
                                   PROCEDURAL HISTORY

       Lancaster asserts in his complaint that, as a result of an Equal Employment Opportunity

(“EEO”) claim he settled with the GPO in November 2006, he was:

               •   denied the opportunity to work overtime from January 2007 to June
                   2007, Compl. ¶¶ 24–25;

               •   written up for failing to report to work on Saturday, June 23, 2007, id.
                   ¶ 33;

               •   given a disciplinary memo for leaving his post without approval, which
                   was later rescinded, id. ¶¶ 38–40, 42;

               •   denied eight hours of administrative leave, id. ¶¶ 45–46;

               •   denied a lunch break in October 2007, id. ¶ 47a;

               •   forced to do the work of three power truck operators, id. ¶ 47b;

               •   falsely accused of threatening his immediate supervisor, resulting in his
                   suspension from work for thirty days, id. ¶ 47d;

               •   cursed at or flashed obscene gestures by some of his supervisors, id.
                   ¶ 47e;

               •   subjected to a hostile sexual environment by his immediate supervisor,
                   who “discussed her sexual preferences and activities openly in front of
                   [him] and other employees” and had “a habit of putting her hands on their
                   behinds,” id. ¶ 48; and

               •   consistently forced to work “out of his job description” and assigned the
                   position of “Extra” or “Floater,” even though no such position existed
                   under the union contract, id. ¶¶ 51–53.

According to his complaint, these acts by the GPO amounted to retaliation, a hostile work

environment, and discrimination on the basis of race, religion, sex, national origin, and color in

violation of Title VII. Id. ¶¶ 1, 56–65.

       The GPO moves to dismiss the complaint for failure to state a claim, and alternatively,

for summary judgment. Def.’s Mot. In doing so, it provides a Statement of Material Facts Not


                                                  2
in Dispute, which contains twenty-seven paragraphs of facts that it claims are material and not

disputed. Def.’s Statement of Material Facts Not in Dispute [Dkt. # 30-25] (“Def.’s SOF”).

Plaintiff’s opposition to the motion includes a Statement of Contested Facts, which admits all

paragraphs in defendant’s statement except two. See Pl.’s Opp.; Pl.’s Statement of Contested

Facts [Dkt. # 34-2] (“Pl.’s SOF”).

                                 FACTUAL BACKGROUND

       Walter Lancaster is an African-American male who began working for the GPO in 1990.

Compl. ¶¶ 4, 7; Pl.’s Opp. at 1; Pl.’s SOF ¶ 3; Def.’s SOF ¶ 3. He was promoted to forklift

operator around 1995. Lancaster Dep., Ex. 1 to Def.’s Mot. [Dkt. # 30-1] (“Lancaster Dep.”) at

22:16-22. In 2001, he filed an EEO claim against the GPO, which settled in November 2006.

Pl.’s SOF ¶ 4; Def.’s SOF ¶ 4.

       Between 2001 and 2008, Lancaster worked for three sections of the GPO. From 2001,

Lancaster worked in the Delivery Division, where Terrence Dudley was his supervisor. Pl.’s

SOF ¶¶ 4–5; Def.’s SOF ¶¶ 4–5. Lancaster filed at least one EEO claim during that time. Pl.’s

SOF ¶ 4; Def.’s SOF ¶ 4. In about 2003, the supervisor in the Delivery Division “changed from

Dudley to Paul Kirby[,] for whom [Lancaster] worked until February 2006.” Pl.’s SOF ¶ 6;

Def.’s SOF ¶ 6. During that time, Lancaster had no employment related problems. Id. In

February 2006, Lancaster was reassigned to work in the Bindery Division, where Group Chief

Michelle Ballard was his direct supervisor. Pl.’s SOF ¶¶ 7–8; Def.’s SOF ¶¶ 7–8. Gregory

Brinkley, Ibrahim Sussan, Robert Alleghar, and John Crawford were also division supervisors in

his chain of command. Pl.’s SOF ¶ 8; Def.’s SOF ¶ 8. In November 2006, nine months after

Lancaster was transferred to the Bindery Division, his EEO claim arising out of his prior

assignment settled. Pl.’s SOF ¶ 4; Def.’s SOF ¶ 4. In November 2007, Lancaster was reassigned



                                              3
to the Stitching and Pamphlet Section, where his direct supervisor was Rick Orencia. Def.’s

SOF ¶ 21; Pl.’s SOF ¶ 21.

I.     Complaints While at the Bindery Division

       Lancaster claims the problems at issue in this lawsuit began shortly after he settled his

EEO claim in November 2006. He contends that he was denied overtime hours from January to

June 2007 on an equal basis with other employees. Compl. ¶¶ 24–25; Pl.’s Opp. at 2. In support

of his claim, he submits pay records for forklift operators. Regular and Overtime Hours, Ex. L to

Pl.’s Opp. [Dkt. # 34-15] (“Overtime Hours Chart”); Graph based on Overtime Hours, Ex. M to

Pl.’s Opp. [Dkt. # 34-16] (“Overtime Hours Graph”). They show that, from January through

June 2007, Ted Dowd received $3,083.85 in overtime pay, Lancaster received $1,367.10,

Cameron Matthews receive $229.95, and Oswald White received $10.50. Overtime Hours Chart

at 5, 8, 14, 17; see also Overtime Hours Graph.    The record also reflects “that Lancaster was

offered overtime during weekdays, but routinely refused the offered overtime for personal

reasons.” Pl.’s SOF ¶ 14; Def.’s SOF ¶ 14. Under the union contract that applies to Lancaster,

being “offered” overtime and having “worked” overtime are the same for the purpose of

calculating which employees are next entitled to overtime. Pl.’s SOF ¶ 15; Def.’s SOF ¶ 15.

       On July 11, 2007, Lancaster sought EEO counseling because Greg Brinkley, Assistant

Foreperson in the Bindery Division, gave him two verbal warnings: one for failing to work

scheduled overtime and the second for leaving the worksite without permission. Pl.’s SOF ¶¶ 8–

9; Def.’s SOF ¶¶ 8–9; EEO Counseling Report, Ex. C to Pl.’s Opp. [Dkt. # 34-6] (“EEO

Counseling Report”). In his EEO complaint, Lancaster stated that, on Friday, June 22, 2007,

Brinkley asked him and other co-workers if they could work overtime the next day. Letter to

EEO Counselor, Ex. J to Pl.’s Mot. [Dkt. # 34-13] (“EEO Letter”) at 1; Compl. of Discrimination



                                               4
# 07-25, Ex. 7 to Def.’s Mot. [Dkt. # 30-7] (“Discrim. Compl.”) at 2. According to Lancaster,

Brinkley told Lancaster that he would check to see if he would need a truck driver that day but

never got back to him. EEO Letter at 1; Discrim. Compl. at 2. The next Monday, June 25, 2007,

Lancaster spoke with his union shop steward about overtime, and she told him that she thought

he was being treated unfairly with respect to overtime. Id. That day, Lancaster also sent a letter

to Bindery Division Superintendent John Crawford about not receiving overtime. EEO Letter at

1; Discrim. Compl. at 2, 12. Two days later, according to Lancaster, Brinkley asked him why he

did not come to work on Saturday, June 23, 2007. EEO Letter at 2; Discrim. Compl. at 3.

Lancaster told Brinkley that Brinkley never specifically told him to come in, and Brinkley

responded that he was going to “carry [him] absent for not showing up.” EEO Letter at 2;

Discrim. Compl. at 3. Lancaster then tried to obtain overtime records from Brinkley, and he

claims his inability to do so was because a “major cover up was taking place.” EEO Letter at 2–

3; Discrim. Compl. at 3–4. Defendant states, and Lancaster agrees, that the alleged denial of

overtime on June 23, 2007 was a “singular incident, involving one Saturday in 2007.” Pl.’s SOF

¶ 10; Def.’s SOF ¶ 10.

       The second verbal warning Lancaster received was for leaving the worksite without

permission on Saturday, July 7, 2007. Pl.’s SOF ¶ 9; Def.’s SOF ¶ 9. On that day, Lancaster

was working overtime on his forklift truck when he was asked to perform tasks referred to as

“skid work.” EEO Letter at 1; Discrim. Compl. at 2. Lancaster maintains that this work is of “a

lower classification” than forklift work and that GPO union employees are permitted to decline

any overtime assignment that is in a lower graded position. Compl. ¶ 38. 1 Rather than do the

requested skid work for half an hour, Lancaster refused and went home. Pl.’s SOF ¶ 11; Def.’s


1       When employees are “asked to work in below-grade assignments during overtime hours,
[they] are paid at their regular salary rate.” Def.’s SOF ¶ 15; accord Pl.’s SOF ¶ 15.
                                                5
SOF ¶ 11. Brinkley gave him a verbal warning for leaving work without permission but

rescinded the warning four days later, on July 11, 2007. Id. On July 11, 2007, Lancaster sought

EEO counseling related to his overtime complaints, and on September 1, 2007, he filed a formal

EEO complaint. Compl. ¶¶43–44.

       Around this time, Lancaster complains that Bindery Division Superintendent John

Crawford denied him eight hours of administrative leave to work on his EEO complaint

regarding overtime. Compl. ¶ 45; Pl.’s SOF ¶ 13; Def.’s SOF ¶ 13. Instead, Crawford gave him

two hours of leave on the advice of the EEO Office. Pl.’s SOF ¶ 13; Def.’s SOF ¶ 13. On

October 4, 2007, Lancaster filed a formal EEO complaint on the administrative leave issue,

Compl. ¶ 46, but he received a letter dated November 8, 2007, from the GPO Chief of

Counseling and Complaints Processing, advising him that a denial of administrative leave does

not state a claim for relief under EEOC regulations and guidance. See Nov. 8, 2007 Letter, Ex. 3

to Def.’s Mot. [Dkt. # 30-3] (“Nov. 8 Letter”) at 4.

       A few months later, on October 30, 2007, Lancaster and all the other Bindery employees

worked through their lunch break. Pl.’s SOF ¶ 16; Def.’s SOF ¶ 16. The next day, on October

31, 2007, Lancaster received excellent performance ratings for 2006 through September 30,

2007. Pl.’s SOF ¶ 17; Def.’s SOF ¶ 17. On the same day, an incident occurred between

Lancaster and his first line supervisor, Michelle Ballard. Pl.’s SOF ¶¶ 18–19; Def.’s SOF ¶¶ 18–

19.

II.    The October 31, 2007 Incident

       According to defendant, on October 31, 2007, a dispute arose over whether a co-worker

of Lancaster’s, who was on his lunch break during a training assignment, should be required to

work with Lancaster. Def.’s SOF ¶¶ 18–19. Lancaster was “visibly upset, threatening in his



                                                 6
demeanor and insubordinate toward Ballard.” Id. ¶ 18. The GPO Police were called to the

worksite that day and investigated the incident.     Id. ¶ 19.   Several eyewitnesses provided

statements to the GPO Police, and there is evidence on the record that indicates Lancaster was

pointing his finger in Ballard’s face and threatening her. See, e.g., GPO Police Report, Ex. D to

Pl.’s Opp. [Dkt. # 34-7] (“GPO Police Report”) at 5. 2 At a minimum, defendant asserts,

Lancaster was “raising his voice at his supervisor, Michelle Ballard.” Def.’s SOF ¶ 19.

       Plaintiff disputes the GPO’s characterization of the incident, stating that he did have a

discussion with Ballard that day but that he was not threatening. Pl.’s SOF ¶ 18. On the day of

the incident, Lancaster stated:

               I never threatened her. I asked her why she was not requiring Mr.
               Mathews to help me. She raised her voice and I raised my voice at her. I
               in no way said anything to Ms. Ballard that could be considered
               threatening. I spoke to her about the job and I asked why she was having
               me work by myself.

 GPO Police Report at 2. Plaintiff also contends that there is conflicting evidence on whether

 he was pointing in Ballard’s face or whether he threw simply his hand up, and whether he was

 five feet away from Ballard or inches away from her. Pl.’s SOF ¶ 18, citing Applewhite Dep.,

 Ex. A to Pl.’s Opp. [Dkt. # 34-4] (“Applewhite Dep.”) at 19:9–12, 9:11–10:16; Ballard Dep.,

 Ex. B to Pl.’s Opp. [Dkt. # 34-5] (“Ballard Dep.”) at 37:6–38:5. Lancaster also notes that

 Ballard testified she “may have” asked Lancaster to come into her office, suggesting she did

 not feel threatened, and that Ballard testified that he did not say anything threatening. Id.,

 citing Ballard Dep. at 39:8–9, 42:13–16.

       After an investigation of the October 31 incident, Bindery Division Foreperson Ibrahim

Sussan proposed that Crawford suspend Lancaster for thirty days. Pl.’s SOF ¶ 20; Def.’s SOF ¶


2       Defendant also attached a copy of this report to its motion. See GPO Police Report, Ex. 5
to Def.’s Mot [Dkt. # 30-5].
                                               7
20. Crawford considered the circumstances of the incident and Lancaster’s prior record and

service and on February 28, 2008, imposed a thirty day “paper” suspension, which consisted of

Lancaster working sixteen days with pay and fourteen days without pay. Crawford Dep., Ex.

11A to Def.’s Mot. [Dkt.# 30-16] (“Crawford Dep.”) at 23:20–24:12 (describing the suspension

as “[s]ixteen paper, 14 actually on the street. . . . [I]t’s a 30-day suspension on the record”); see

also Pl.’s SOF ¶ 20; Def.’s SOF ¶ 20.

III.      Complaints While at the Stitching and Pamphlet Section

          In early November 2007, shortly after the October 31, 2007 incident, Lancaster was

transferred to the Stitching and Pamphlet Section under Rick Orencia’s supervision. Pl.’s SOF ¶

21; Def.’s SOF ¶ 21. Lancaster was “very comfortable” after his transfer but complains about

other incidents involving other division-level supervisors. Pl.’s SOF ¶¶ 21, 24; Def.’s SOF ¶¶

21, 24.

          During the week of April 21, 2008, Orencia told Lancaster that the second line

supervisor, Sussan, asked Orencia to assign Lancaster overtime, which he did. Pl.’s SOF ¶ 22;

Def.’s SOF ¶ 22. “On June 28, 2008, while working overtime, Lancaster was replaced by

another truck driver, Robinson, who worked in Greg Brinkley’s unit during the regular work

week.” Def.’s SOF ¶ 23; accord Pl.’s SOF ¶ 23. Lancaster contends that Brinkley had him

switch tasks with Robinson to harass him. Lancaster EEO Aff., Ex. 7B to Def.’s Mot. [Dkt. #

30-9] (“Lancaster EEO Aff.”) at 16. A couple of weeks later, on July 11, 2008, Lancaster

complained of two incidents: first, that he spoke with Brinkley whom he says attempted to

coerce him into a confrontation, and second, that he should have been offered eight hours of

overtime and that Sussan was not following the union contract. Lancaster EEO Aff. at 19–20;

Pl.’s SOF ¶ 24; Def.’s SOF ¶ 24. Lancaster contends the overtime hours went to James Ray and



                                                 8
that Sussan was violating the union contract with respect to distributing overtime. Lancaster

EEO Aff. at 19. He further complains that Ray was given overtime work the following day, July

12, 2008. Lancaster EEO Aff. at 20; Pl.’s SOF ¶ 25; Def.’s SOF ¶ 25. A week later, “[o]n July

18, 2008, Lancaster and Brinkley exchanged words.” Def.’s SOF ¶ 26; accord Lancaster EEO

Aff. at 21; Pl.’s SOF ¶ 26. And August 22, 2008, night supervisor Karen Evans asked Lancaster

to work below his grade at Sussan’s request, which plaintiff agrees was a “singular event.”

Def.’s SOF ¶ 27; accord Pl.’s SOF ¶ 27.

                                    STANDARD OF REVIEW

I.      Motion to Dismiss

        “To survive a [Rule 12(b)(6)] motion to dismiss, a complaint must contain sufficient

factual matter, accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009), quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)

(internal quotation marks omitted). In Iqbal, the Supreme Court reiterated the two principles

underlying its decision in Twombly: “First, the tenet that a court must accept as true all of the

allegations contained in a complaint is inapplicable to legal conclusions.” 556 U.S. at 678. And

“[s]econd, only a complaint that states a plausible claim for relief survives a motion to dismiss.”

Id. at 679.

        A claim is facially plausible when the pleaded factual content “allows the court to draw

the reasonable inference that the defendant is liable for the misconduct alleged.” Id. at 678.

“The plausibility standard is not akin to a ‘probability requirement,’ but it asks for more than a

sheer possibility that a defendant has acted unlawfully.” Id. A pleading must offer more than

“‘labels and conclusions’ or a ‘formulaic recitation of the elements of a cause of action,’” id.,




                                                   9
quoting Twombly, 550 U.S. at 555, and “[t]hreadbare recitals of the elements of a cause of

action, supported by mere conclusory statements, do not suffice,” id.

        When considering a motion to dismiss under Rule 12(b)(6), the complaint is construed

liberally in plaintiff’s favor, and the Court should grant plaintiff “the benefit of all inferences that

can be derived from the facts alleged.” Kowal v. MCI Commc’ns Corp., 16 F.3d 1271, 1276

(D.C. Cir. 1994). Nevertheless, the Court need not accept inferences drawn by the plaintiff if

those inferences are unsupported by facts alleged in the complaint, nor must the Court accept

plaintiff’s legal conclusions. See id.; Browning v. Clinton, 292 F.3d 235, 242 (D.C. Cir. 2002).

In ruling upon a motion to dismiss for failure to state a claim, a court may ordinarily “consider

only the facts alleged in the complaint, documents attached as exhibits or incorporated by

reference in the complaint, and matters about which the Court may take judicial notice.”

Gustave-Schmidt v. Chao, 226 F. Supp. 2d 191, 196 (D.D.C. 2002).

II.     Summary Judgment

        Summary judgment is appropriate “if the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). The party seeking summary judgment “bears the initial responsibility of informing the

district court of the basis for its motion, and identifying those portions of the pleadings,

depositions, answers to interrogatories, and admissions on file, together with the affidavits, if

any, which it believes demonstrate the absence of a genuine issue of material fact.” Celotex

Corp. v. Catrett, 477 U.S. 317, 323 (1986) (internal quotation marks omitted). To defeat

summary judgment, the non-moving party must “designate specific facts showing there is a

genuine issue for trial.” Id. at 324 (internal quotation marks omitted). The existence of a factual

dispute is insufficient to preclude summary judgment. Anderson v. Liberty Lobby, Inc., 477 U.S.



                                                  10
242, 247–48 (1986). A dispute is “genuine” only if a reasonable fact-finder could find for the

non-moving party; a fact is only “material” if it is capable of affecting the outcome of the

litigation. Id. at 248; Laningham v. U.S. Navy, 813 F.2d 1236, 1241 (D.C. Cir. 1987). In

assessing a party’s motion, the court must “view the facts and draw reasonable inferences ‘in the

light most favorable to the party opposing the summary judgment motion.’” Scott v. Harris, 550

U.S. 372, 378 (2007) (alteration omitted), quoting United States v. Diebold, Inc., 369 U.S. 654,

655 (1962) (per curiam).

                                          ANALYSIS

       The complaint asserts three causes of action: retaliation, hostile work environment, and

discrimination. Compl. ¶¶ 56–65. Defendant moves for dismissal or, alternatively, for summary

judgment, on the grounds that most of the acts Lancaster describes do not constitute actionable

adverse employment actions within the meaning of Title VII, and that the only act that does – the

thirty day suspension – was based on a legitimate non-discriminatory, non-retaliatory reason,

which was not a pretext for discrimination or retaliation. See generally Def.’s Mot. and Def.’s

Mem. In opposing the GPO’s motion, Lancaster submitted evidence and argument in support of

his claim for retaliation based on the alleged denial of overtime from January to June 2007 and

on the suspension based on an allegedly false accusation that he threatened his supervisor. But

the opposition did not address either the hostile work environment claim or the discrimination

claim. See Pl.’s Opp. Because plaintiff has failed to come forward with sufficient evidence to

make a prima facie case of retaliation with respect to the 2007 overtime claim or the suspension

claim, failed to present sufficient evidence for a reasonable jury to conclude that the suspension

was a pretext, and failed to present evidence to support a claim for a hostile work environment or

discrimination, the Court will grant defendant’s motion.



                                               11
I.     Plaintiff Has Failed to Present Sufficient Evidence to Establish a Claim for
       Retaliation

       Title VII prohibits an employer from discriminating on the basis of race, color, religion,

sex, or national origin. See 42 U.S.C. § 2000e–16(a). It also prohibits employer retaliation when

an employee has “opposed any practice made an unlawful employment practice by this

subchapter.” Id. § 2000e–3(a). Allegations of retaliation under Title VII are analyzed under the

burden-shifting framework set forth in McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973).

Jones v. Bernanke, 557 F.3d 670, 677 (D.C. Cir. 2009). Under this framework, plaintiff bears

the burden of making a prima facie showing by a preponderance of the evidence. Id. To sustain

a prima facie case of unlawful retaliation, Lancaster must show that the GPO “took materially

adverse action against him because he participated in protected activity.” Bridgeforth v. Jewell,

721 F.3d 661, 663 (D.C. Cir. 2013), citing McGrath v. Clinton, 666 F.3d 1377, 1380 (D.C. Cir.

2012); accord Jones, 557 F.3d at 678–80 (holding that plaintiff engaged in statutorily protected

activity, suffered a materially adverse action by his employer, and that a causal link connects the

two); Taylor v. Solis, 571 F.3d 1313, 1320 (D.C. Cir. 2009); Rochon v. Gonzales, 438 F.3d 1211,

1220 (D.C. Cir. 2006).

       If plaintiff makes that showing, the burden shifts to the defendant to produce a

“legitimate, nondiscriminatory reason” for its actions. McDonnell Douglas Corp., 411 U.S. at

802. If the employer makes this showing, then “the burden-shifting framework disappears,” and

the question before the Court is “whether a reasonable jury could infer . . . retaliation from all the

evidence.” Carter v. George Wash. Univ., 387 F.3d 872, 878 (D.C. Cir. 2004). At the summary

judgment stage, however, if the employer produces a legitimate non-discriminatory reason for its

actions, “the district court need not – and should not – decide whether the plaintiff actually made

out a prima facie case under McDonnell Douglas.” Jones, 557 F.3d at 678, quoting Brady v.

                                                 12
Office of Sergeant at Arms, 520 F.3d 490, 494 (D.C. Cir. 2008) (internal quotation marks

omitted).   The question becomes whether the plaintiff “produced evidence sufficient for a

reasonable jury to find that the employer’s stated reason” for the adverse action “was not the

actual reason and that the employer” actually retaliated against the plaintiff for engaging in

protected activities. Brady, 520 F.3d at 495. In assessing this question, the Court considers “all

the evidence, which includes not only the prima facie case but also the evidence the plaintiff

offers to attack the employer’s proffered explanation for its action and other evidence of

retaliation.” Jones, 557 F.3d at 677, quoting Carter, 387 F.3d at 878 (internal quotation marks

omitted).

       A.      Plaintiff Has Not Established a Prima Facie Case for his Retaliation Claim of
               Denial of Overtime in 2007

       Plaintiff contends that he was denied overtime from January to June 2007 on an equal

basis with other employees. Compl. ¶¶ 24–25; Pl.’s Opp. at 2. He submits pay records for

himself and other employees to support this contention. See Overtime Hours Chart at 5, 8, 14,

17 (showing from January through June 2007 that Ted Dowd received $3,083.85 in overtime

pay, Lancaster received $1,367.10, Cameron Matthews receive $229.95, and Oswald White

received $10.50); see also Overtime Hours Graph. But plaintiff’s own exhibit reflects that he

earned considerably more overtime pay than two of the three other employees. 3 Although that

fact alone seems to undermine plaintiff’s claim, defendant argues that the claim fails because

plaintiff has failed to show a causal nexus between the protected activity and the alleged

retaliatory action. Def.’s Mem. at 30.



3      Defendant also produced overtime records for June 1, 2007 through August 9, 2007, see
EEO Counseling Report, Ex. 10 to Def.’s Mot. [Dkt. # 30-14] at 3–5, but because the color-
coding does not appear in the exhibit, it is unclear how the numbers in defendant’s exhibit
compare to those in plaintiff’s exhibit.
                                               13
       A causal nexus may exist when a protected activity and adverse personal action occur

within a time from which a retaliatory motive can be inferred. Jones, 557 F.3d at 679. The GPO

argues that the time between Lancaster’s EEO claim in 2001 and plaintiff’s first complaint about

overtime in June 2007 is too attenuated to support a causal connection. Def.’s Mem. at 22, 30,

citing Clark County Sch. Dist. v. Breeden, 532 U.S. 268, 273 (2001) (holding that a three- or

four-month period is insufficient to show causal connection); Baker v. Potter, 294 F. Supp. 2d

33, 41 (D.D.C. 2003) (three months may create too wide a temporal chasm to give rise to an

inference of a causal connection). But see Hamilton v. Geithner, 666 F.3d 1344, 1357–58 (D.C.

Cir. 2012) (holding that no “bright-line three-month rule” exists and measuring temporal

proximity from the time between the protected activity and employer’s first steps toward an

adverse action, not from the time between the protected activity and plaintiff’s first formal

complaint about the adverse action). Here, less than three months passed from when Lancaster

settled his EEO claim on November 6, 2006, and when the alleged retaliatory denial of overtime

began in January 2007. Because the claimed denial of overtime, which allegedly began in

January 2007, can be viewed as the employer’s first steps toward an adverse action, the time

between the protected activity and the alleged adverse action is not so great as to foreclose a

temporal connection and there may be a dispute of fact on that issue.

       But even if the temporal proximity is sufficient to support a reasonable inference of a

causal nexus, the Court finds that plaintiff did not suffer a materially adverse action at the hands

of his employer. A materially adverse action in a retaliation case means any action that “well

might have dissuaded a reasonable worker from making or supporting a charge of

discrimination.” Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S. 53, 68 (2006), quoting

Rochon, 438 F.3d at 1219 (internal quotation marks omitted). Plaintiff claims he suffered an



                                                14
adverse action because he lost overtime pay. Pl.’s Opp. at 12–13. He is correct that the denial of

overtime is a materially adverse action because it affects an employee’s salary. See Solis, 571

F.3d at 1321. But to establish a prima facie case of unlawful retaliation, he must show that it was

the employer who was responsible for the materially adverse event. Bridgeforth, 721 F.3d at

663. The facts of this case do not support plaintiff’s claim.

       The evidence shows that it was Lancaster who limited his own availability for overtime

for personal reasons.    See Compl. ¶ 47f (stating plaintiff cannot accept overtime work on

Monday through Thursday); Pl.’s SOF ¶ 14 (admitting that Lancaster was offered overtime

during weekdays but routinely refused for personal reasons); Def.’s SOF ¶ 14. And Lancaster

himself describes an instance on July 7, 2007, when he was afforded overtime hours but chose to

leave rather than spend thirty minutes performing “lower classification” skid work, Compl. ¶¶

38–39 – even though he would have been paid the same amount as if he had performed forklift

work, Pl.’s SOF ¶ 15 (admitting that employees who take below-grade assignments during

overtime hours are paid at their regular salary rate); Def.’s SOF ¶ 15. This instance, coupled

with Lancaster’s limited availability, undermines his claim that the GPO denied him overtime. 4

       Given these facts, the Court concludes that plaintiff has not shown that he suffered a

materially adverse action caused by the GPO and, therefore, has failed to produce evidence to

establish a prima facie case of retaliation related to overtime.




4       The GPO’s contract with the union calculates the distribution of overtime based on
overtime offered, not overtime performed. Def.’s Reply to Pl.’s Opp. to Def.’s Mot. to Dismiss
or for Summ. J. [Dkt. # 36] (“Def.’s Reply”) at 13–14, citing Supplemental Labor-Management
Agreement, Ex. 10 to Def.’s Mot. [Dkt. # 30-14] (“Labor Agreement”). It provides that “[w]hen
an employee is asked to work overtime and declines, it shall be counted as his/her turn for this
overtime.” Labor Agreement at 2; accord Pl.’s SOF ¶ 15 (admitting that being offered overtime
and working overtime are the same for purpose of “calculating the employees next entitled to
overtime under the Union plan”); Def.’s SOF ¶ 15.
                                                 15
       B.      Plaintiff Has Not Established a Prima Facie Case for his Retaliation Claim
               Related to His Suspension and has Not Presented Evidence Sufficient for a
               Reasonable Jury to Conclude that the Suspension was Pretextual

       Plaintiff also alleges that he suffered retaliation for his protected EEO activity when he

was suspended in the wake of the October 31, 2007 dispute with his supervisor, Michelle

Ballard. The GPO agrees that Lancaster satisfies the first and second prong of the McDonnell

Douglas test – that plaintiff engaged in statutorily protected activity and suffered a materially

adverse action by his employer, Def.’s Mem. at 34 – but contends that Lancaster has failed to

establish the necessary causal link between the protected activity and the admittedly adverse

action, Def.’s Reply at 9–10.     Defendant also argues that the GPO had a legitimate non-

retaliatory reason for suspending Lancaster which was not a pretext for retaliation. Def.’s Mem.

at 35; Def.’s Reply at 10–13.

       The chronology of the relevant events is as follows:

               •   November 2006: settlement of previous EEO action arising out of
                   employment issues between 2001 and 2002, Pl.’s SOF ¶ 4; Def.’s SOF
                   ¶ 4;

               •   July 2007: plaintiff seeks EEO counseling concerning overtime issues
                   in his new division, Pl.’s SOF ¶ 9; Def.’s SOF ¶ 9;

               •   August 6, 2007: Ballard becomes aware that plaintiff sought EEO
                   counseling, Pl.’s Opp. at 16;

               •   October 31, 2007: plaintiff is involved in a dispute with Ballard, Pl.’s
                   SOF ¶¶ 18–19; Def.’s SOF ¶¶ 18–19; and

               •   February 28, 2008: thirty day suspension is imposed, Pl.’s SOF ¶ 20;
                   Def.’s SOF ¶ 20.

The parties dispute whether the time that elapsed between Lancaster’s protected activity and the

adverse personal action is too long to suggest a retaliatory motive. Lancaster contends that the

relevant time period is from August 6, 2007, when Ballard learned that Lancaster was seeking


                                                16
EEO counseling regarding overtime, to October 31, 2007, when the incident occurred. Pl.’s

Opp. at 16–17, citing EEO Counseling Report at 4. According to plaintiff, the eighty-six day

time span between these two events is a sufficiently close to infer a retaliatory motive. Id. at 17,

citing Breeden, 532 U.S. at 273.

        Defendant does not dispute that the time period should be measured from the protected

activity of August 6, 2007, but argues that the adverse action was the suspension handed down

on February 28, 2008, not the October altercation itself. Def.’s Reply at 3; see also id. at 9,

citing Baloch v. Kempthorne, 550 F.3d 1191, 1199 (D.C. Cir. 2008) (holding that “sporadic

verbal altercations or disagreements do not qualify as adverse actions”).

        As stated above, temporal proximity is measured from the time of the protected activity

to the employer’s first steps toward an adverse action.          Geithner, 666 F.3d at 1357–58.

Assuming that Ballard intended to retaliate against Lancaster for his EEO activity by lodging a

false accusation against him, the false accusation would be the first step toward the suspension.

The altercation is not alone the adverse action, but it was the first step toward the adverse action.

Accordingly, the Court concludes that there was less than three months from when Ballard

learned of Lancaster’s protected activity to the first step toward an adverse action, and the time

period is not too long to support a claim.

        But both parties recognize that temporal proximity alone is not enough to establish

retaliation.   See Pl.’s Opp. at 17 n.2, citing Solis, 571 F. 3d at 1322; Def.’s Reply at 9.

“[P]ositive evidence beyond mere proximity is required to defeat the presumption that the

proffered explanations are genuine.” Solis, 571 F.3d at 1322, quoting Woodruff v. Peters, 482

F.3d 521, 530 (D.C. Cir. 2007). Here, Lancaster does not point to any positive evidence of

retaliatory motive.



                                                 17
        The GPO states that it suspended Lancaster because of the October 31, 2007 incident,

Def.’s Mem. at 21, and thereby meets its burden of production under McDonnell Douglas, 411

U.S. at 804. So the question for the Court becomes whether plaintiff has produced sufficient

evidence for a reasonable jury to conclude that this stated reason is pretextual, and that the GPO

actually imposed the thirty day suspension because Lancaster engaged in protected activities.

Brady, 520 F.3d at 495.

        A plaintiff can demonstrate pretext by showing that his supervisor lied about the

underlying facts that formed the predicate for the suspension. Id. at 494. Lancaster attempts to

do this by arguing that the factual dispute as to whether Lancaster threatened Ballard precludes

summary judgment. Pl.’s Opp. at 14; id. at 17. 5 But whether Lancaster threatened his supervisor

is not the issue. Rather, it is whether he has produced sufficient evidence for a reasonable jury to

conclude that the stated reason for suspending Lancaster was a pretext for retaliating against him

for engaging in protected activities.    Even crediting Lancaster’s view of the evidence and

assuming a reasonable jury could conclude that his actions did not rise to the level of being

threatening, the evidence does not support a conclusion by a reasonable jury that suspension was

a pretext.

        There is no dispute that the incident occurred, that Lancaster initiated it, and that he

raised his voice at his supervisor because he was unhappy about how she was managing the

employees and the workload. Lancaster’s own characterization of the incident shows that he


5       Lancaster cites witness statements and deposition testimony to support his argument. See
Pl.’s SOF ¶ 18, citing GPO Police Report at 2 (Lancaster Statement), id. at 4 (Ballard statement,
stating that he did threaten Ballard), and Applewhite Dep. at 19:9–12 (stating he did not threaten
Ballard). He also contends there is a dispute as to whether he was pointing in Ballard’s face or
whether he just threw his hand up in the air and whether the two were feet or inches apart. Pl.’s
SOF ¶ 18, citing Applewhite Dep. at 9:11–10:16, 9:20–21, 10:14 and Ballard Dep. at 37:6–38:5.
He also states that Ballard admitted Lancaster never made a verbal threat to her. Pl.’s SOF ¶ 18,
citing Ballard Dep. at 39:8–19.
                                                18
started the incident: “Lancaster approached Ballard . . . [to] ask why Matthews was not working

and why he was not required to help Lancaster. An exchange followed in which Lancaster raised

his voice.” Pl.’s Opp. at 3, citing GPO Police Report at 2–3. The GPO Police investigated the

incident on the day it occurred, taking statements from Lancaster, Ballard, and four witnesses.

See generally GPO Police Report. Kathy Green wrote that Lancaster came around the corner on

the forklift truck at the same time another forklift driver, Cameron Mathews, was coming off the

elevator from class: “Mr. Lancaster went into an irate state hollering and screaming and pointing

his finger in his supervisor’s face (Michelle Ballard) wondering why Mr. Matthews wasn’t on his

job . . . .” Id. at 8. She wrote that he complained “I shouldn’t have to do all this damn work by

myself when we have all these truck drivers around here,” and that Lancaster was yelling and

pointing his finger at Ballard. Id. Another co-worker, Sabrina Applewhite, wrote that Lancaster

jumped off his forklift truck, went toward Ballard, “threw his hand up in the air” and said “what

kind shit [sic] is going on here.” Id. at 7. Kevin Enterline wrote that Lancaster’s “voice was

raised and he got in her face and proceded [sic] to argue with her. Ms. Ballard did not raise her

voice above an appropriate level even when presented with face to face conflict with Mr.

Lancaster.” Id. at 6. Cameron Matthews wrote that Lancaster was “yelling violently” at Ballard

and that his gestures were “threatening and he was pointing his finger in her face, again in a

violent and threatening manner.” Id. at 5.

       After the GPO’s investigation of the incident, Bindery Division Foreperson Ibrahim

Sussan proposed that Lancaster receive a thirty day suspension without pay. Jan. 14, 2008

Suspension Letter, Ex. 6 to Def.’s Mot. [Dkt. # 30-6] at 1. After considering the circumstances

and Lancaster’s prior record of discipline and service, Superintendent of Binding John Crawford

made the punishment less harsh: he issued a thirty day suspension, consisting of fourteen days



                                               19
without pay and sixteen days of “paper suspension” – meaning that Lancaster actually worked

those days and received pay for them. Feb. 28, 2008 Suspension Letter, Ex. 6 to Def.’s Mot.

[Dkt. # 30-6] (“Suspension Letter”) at 2; Crawford Dep. at 23:20–24:12 (describing the

suspension as “[s]ixteen paper, 14 actually on the street. . . . [I]t’s a 30-day suspension on the

record”). In light of this evidence, including plaintiff’s own admissions, the Court finds that the

record supports the conclusion that, at a minimum, Lancaster initiated a confrontation with his

supervisor, raised his voice, was inappropriate and insubordinate, and caused a workplace

disturbance.

       The Court further finds that the suspension was imposed as a direct consequence of the

workplace disturbance and that plaintiff has pointed to nothing in the record that would create a

genuine issue of fact as to whether the thirty day suspension was pretextual. Indeed, the record

demonstrates that on the same day as the incident, Ballard gave Lancaster an “excellent”

performance rating in his annual review. See Employee Performance Rating, Ex. 4 to Def.’s

Mot. [Dkt. # 30-4] at 1. This undercuts the claim that she was animated by retaliatory motive

when she lodged the claim against him. Further, the GPO conducted an investigation, taking

statements from Lancaster and Ballard as well as four eyewitnesses on the day of the incident.

See generally GPO Police Report. Plaintiff has provided the Court with no evidence that any of

these eyewitnesses were untruthful in their statements, and the deposition testimony was

consistent with the accounts they provided when the events were fresh in their minds. 6 Finally,

the record shows that Division Superintendent John Crawford reduced the proposed suspension




6       Plaintiff emphasizes that Applewhite testified nearly five years later in deposition that
Lancaster was not threatening, Applewhite Dep. at 19:10–12, but she also testified that he “just
kept on talking and threatening her, you know, while he was on the truck going back and forth,”
id. at 12:18–13:1.
                                                20
from a full thirty days to thirty days on paper, but only fourteen days without pay. Suspension

Letter at 1–2.

       Whether Lancaster’s behavior can be characterized as “threatening” or not, GPO has

presented evidence to support the existence of a legitimate, non-discriminatory and non-

retaliatory reason for the short suspension, and plaintiff failed to present sufficient evidence for a

reasonable juror to conclude that the proffered reason was pretextual.

II.    Plaintiff Has Failed to Present Sufficient Evidence to Establish a Claim for
       Discrimination based on a Hostile Work Environment

       Although the complaint includes a claim for hostile work environment, Lancaster appears

to have abandoned that claim in his opposition brief, because he limited his argument to the

retaliation claim. See generally Pl.’s Opp. Thus the Court could grant defendant’s motion on

that claim as conceded, see LCvR 7(h); Celotex Corp., 477 U.S. at 323 (holding that a moving

party is entitled to summary judgment if the non-moving party fails to make a sufficient showing

on an essential element of his case for which he has the burden of proof). But upon review of the

record, the Court finds that plaintiff has not presented evidence to support a hostile work

environment claim in any event.

       “Title VII does not prohibit all forms of workplace harassment, only those directed at

discrimination because of [membership in a protected class].” Walston v. Foley and Lardner,

LLP, 516 Fed. App’x *1, *1 (D.C. Cir. 2013), quoting Stewart v. Evans, 275 F.3d 1126, 1133

(D.C. Cir. 2002). Plaintiff presents no evidence that any of the complained-of behavior is related

in any way to plaintiff’s status as a member of a protected class. For this reason alone, the Court

can grant defendant’s motion on this claim.

       Furthermore, to state a hostile work environment claim under Title VII, plaintiff must

demonstrate that the “workplace is permeated with discriminatory intimidation, ridicule, and

                                                 21
insult” and that this behavior is “sufficiently severe or pervasive [as] to alter the conditions of the

victim’s employment and create an abusive working environment.” Harris v. Forklift Sys., Inc.,

510 U.S. 17, 21 (1993), quoting Meritor Sav. Bank v. Vinson, 477 U.S. 57, 67 (1986) (internal

quotation marks omitted). To determine “whether an actionable hostile work environment claim

exists, [courts] look to ‘all the circumstances,’ including ‘the frequency of the discriminatory

conduct; its severity; whether it is physically threatening or humiliating, or a mere offensive

utterance; and whether it unreasonably interferes with an employee’s work performance.’” Nat’l

R.R. Passenger Corp. v. Morgan, 536 U.S. 101, 116 (2002), quoting Harris, 510 U.S. at 23; see

also Baloch, 550 F.3d at 1201. This standard “ensure[s] that Title VII does not become a general

civility code” that involves courts in policing “the ordinary tribulations of the workplace.”

Faragher v. City of Boca Raton, 524 U.S. 775, 788 (1998) (citations and internal quotation

marks omitted). 7 Also, a plaintiff in a hostile work environment claim must provide “evidence

of tangible workplace consequences, whether financial, physical, or professional.” Baloch, 550

F.3d at 1201. Lancaster asserts that a number of events created a hostile work environment, but

even taken together, they do not state a claim under Title VII.

       Several of Lancaster’s grievances did not cause “tangible workplace consequences.” Id.

Lancaster complains that he received a disciplinary memo for refusing to perform duties of a

“lower classification.” Compl. ¶¶ 38–40. But that disciplinary memo was rescinded. Id. ¶ 42.

Lancaster also complains about being denied eight hours of administrative leave, id. ¶¶ 45–46,


7       There is some disagreement in this district about whether a hostile work environment
claim should be assessed using the modified McDonnell Douglas burden-shifting framework or
using a totality of the circumstances test. Compare Bergbauer v. Mabus, Civ. No. 09–1032
(RCL), 2013 WL 1245944, at *8 n.13 (D.D.C. 2013) (applying totality of the circumstances
test), with Baloch v. Norton, 355 F. Supp. 2d 246, 259 (D.D.C. 2005) (applying McDonnell
Douglas). Lancaster’s claim fails under either framework, however, because he has failed to
present any evidence to support the notion that the alleged hostile work environment is related to
his status as a member of a protected class.
                                                  22
but such complaints are not actionable EEOC claims, see Nov. 8 Letter. And being asked to

work “out of his job description” and being assigned the position of “Extra” or “Floater” is not

the basis for a hostile work environment claim given that employees asked to work in below-

grade assignments during overtime hours are paid at their regular salary rate. See Pl.’s SOF ¶

15; Def.’s SOF ¶ 15. As for his complaints about receiving less overtime, as discussed above,

Lancaster regularly declined offered overtime for his own personal reasons. Pl.’s SOF ¶ 14;

Def.’s SOF ¶ 14.

       Plaintiff’s other grievances did not alter the conditions of his employment to create an

abusive working environment. His complaint about being denied a lunch break once in 2007 is

of little moment since all Bindery employees on duty that day had to work through their lunch

break. Pl.’s SOF ¶ 16; Def.’s SOF ¶ 16. His allegation that he was written up for failing to

report to work on Saturday, June 23, 2007, seems to have resulted from a miscommunication, but

even assuming it was based on discriminatory animus, plaintiff agrees it was a “singular incident,

involving one Saturday in 2007.” Def.’s SOF ¶ 10; accord Pl.’s SOF ¶ 10. A singular event is

not enough to establish a hostile work environment claim, because the “very nature” of a hostile

work environment claim “involves repeated conduct.” Morgan, 536 U.S. at 115.

       As for his allegations of incidents of a sexual nature, the “mere utterance of an epithet

which engenders offensive feelings in an employee does not sufficiently affect the conditions of

employment to implicate Title VII.” Harris, 510 U.S. at 21 (alterations omitted), quoting

Vinson, 477 U.S. at 67 (internal quotation marks omitted). In this Circuit, “even multiple

instances of physical contact and sexual advances may not be sufficient to meet the demanding

legal standard for a hostile work environment. Furthermore, incidents involving only verbal

comments, particularly by co-workers, must generally be quite pervasive and severe to be



                                               23
actionable.”   Bergbauer, 2013 WL 1245944, at *12.           Lancaster alleges that some of his

supervisors cursed at him and made obscene gestures and that his supervisor, Michelle Ballard,

sexually harassed him by discussing her sexual preferences in front of him and other employees

and “putting her hands on their behinds.” Compl. ¶¶ 47(e), 48.

       Fully crediting that Lancaster considered her behavior offensive, the fact that Ballard

made comments that were sexual in nature does not mean that they are actionable. Lancaster

must establish that any sexual harassment was severe and pervasive. Burlington Indus., Inc. v.

Ellerth, 524 U.S. 742, 752 (1998); Akonji v. Unity Healthcare, Inc., 517 F. Supp. 2d 83, 97–98

(D.D.C. 2007) (five alleged acts of discrimination in two years as well as additional

“inappropriate comments” insufficient to constitute hostile work environment). Plaintiff fails to

do that here. The incidents cited by Lancaster appear to be isolated. See Douglas-Slade v.

LaHood, 793 F. Supp. 2d 82, 101 (D.D.C. 2011) (“Isolated incidents do not form a hostile work

environment claim.”).      Further, Ballard’s comments were not physically threatening or

humiliating. 8 And there is no evidence that they interfered with Lancaster’s work performance.

See Bergbauer, 2013 WL 1245944, at *12. 9 While the Court acknowledges this behavior is

inappropriate and can be offensive, it was not “sufficiently severe or pervasive [as] to alter the

conditions of the victim’s employment and create an abusive working environment,” even

viewed in the light most favorable to Lancaster. Harris, 510 U.S. at 21. And, as pointed out




8         One co-worker testified that the “butt slapping” that occurred was not sexual but “playful
. . . the equivalent to maybe when you see guys on the basketball court, you know, good shot. . . .
Nothing sexual about it.” Matthews Dep., Ex. 15 to Def.’s Mot. [Dkt. # 30-24] at 93:4-14.

9      As for plaintiff’s claim that he was falsely accused for threatening his supervisor
Michelle Ballard on October 31, 2013, he claims she did this in retaliation for his EEO activity,
not for discriminatory purposes. See Lancaster Dep. at 120:20-25 to 122:1-16 (limiting his
suspension claim to retaliation by Ballard).
                                                24
above, plaintiff has not even tried to substantiate this claim in opposition to the motion for

summary judgment.

       For these reasons, the Court will grant defendant’s motion with respect to the hostile work

environment claim.

III.   Plaintiff Has Failed to Present Sufficient Evidence to Establish a Claim for Direct
       Discrimination

       Plaintiff also appears to have abandoned his discrimination claim since he does not bring

forward any evidence or argument to support that claim in his opposition to the motion for

summary judgment. The Court finds that record does not support a claim for discrimination.

       To establish a prima facie case of discrimination, plaintiff must show that “(1) [he] is a

member of a protected class; (2) [he] suffered an adverse employment action; and (3) the

unfavorable action gives rise to an inference of discrimination.” Mastro v. Potomac Elec. Power

Co., 447 F.3d 843, 850 (D.C. Cir. 2006), quoting George v. Leavitt, 407 F.3d 405, 412 (D.C. Cir.

2005). If he does so, the analysis follows the same McDonnell Douglas burden-shifting analysis

in a retaliation claim. McDonnell Douglas, 411 U.S. at 802; Brady, 520 F.3d at 494. Plaintiff

bears the ultimate burden of proving that discriminatory animus was the determining cause of the

personnel action.    Ford v. Mabus, 629 F.3d 198, 201 (D.C. Cir. 2010), citing McDonnell

Douglas, 441 U.S. at 803–05.

       As stated above, plaintiff has not demonstrated that he suffered a materially adverse

action with respect to his 2007 overtime claim or his suspension claim, and he has not presented

sufficient evidence for a reasonable jury to find that the GPO’s asserted non-discriminatory

reason for his suspension was pretextual. As for his other grievances, Lancaster fails to present

any evidence that the GPO’s actions were the result of any discriminatory animus. For these




                                               25
reasons, the Court will grant defendant’s uncontested motion for summary judgment on the

discrimination claim.

                                         CONCLUSION

       For the reasons stated above, the Court will grant defendant’s motion for summary

judgment. A separate order will issue.




                                           AMY BERMAN JACKSON
                                           United States District Judge


DATE: September 26, 2013




                                             26